Exhibit 99.1 Omega Protein Announces Second Quarter 2014 Financial Results HOUSTON, TX – August 6, 2014 – Omega Protein Corporation (NYSE:OME), a nutritional product company and a leading integrated producer of omega-3 fish oil and specialty protein products, today reported financial results for the second quarter ended June 30, 2014. Second Quarter Highlights ● Revenues: $71.9 million for the quarter, compared to $41.8 million in the same period a year ago ● Gross profit margin: 28.4% for the quarter, compared to 31.8% in the same period a year ago ● Net income : $6.6 million, or $8.3 million excluding plant closure charges and gain on disposal of assets for the quarter, compared to $4.0 million in the same period a year ago ● Earnings per diluted share : $0.31, or $0.38 excluding plant closure charges and gain on disposal of assets for the quarter, compared to $0.19 in the same period a year ago ● Adjusted EBITDA: $18.3 million for the quarter, compared to $11.8 million in the same period a year ago “We are pleased with our solid performance in the second quarter. Positive supply and demand fundamentals in our animal nutrition segment fueled our strong revenue and earnings performance,” commented Bret Scholtes, Omega Protein’s President and Chief Executive Officer. “Even though we experienced short-term challenges in our human nutrition segment in the quarter, we believe our diversified nutritional business continues to evolve and provide us with the opportunity to take advantage of growing demand for quality health and wellness products.” Second Quarter 201 4 Results The Company's revenues increased 72% from $41.8 million in the same period last year to $71.9 million. This increase was due to a $30.8 million increase in animal nutrition revenues, partially offset by a $0.7 million decrease in human nutrition revenues. The increase in animal nutrition revenues was primarily due to increased sales volumes of 43% and 482% for the Company’s fish meal and fish oil, respectively, and increased sales prices for the Company’s fish meal of 1%, partially offset by decreased sales prices of 37% for the Company’s fish oil. The decrease in fish oil sales prices was primarily due to a change in the product mix of higher priced refined and lower priced crude oils. The decrease in human nutrition revenues was primarily due to lower Omega-3 tolling and other nutraceutical sales, partially offset by an increase in sales of protein products. The composition of revenue by nutritional product line for the second quarter of 2014 was 52% fish meal, 38% fish oil, 9% dietary supplements and food, and 1% fish solubles and other. Second quarter of 2014 revenues increased 13% from $63.5 million in the first quarter of 2014 to $71.9 million. This increase was due to an increase in animal nutrition revenues of $10.0 million, partially offset by a $1.6 million decrease in human nutrition revenues. The increase in animal nutrition revenues was primarily due increased sales volumes of 36% and 4% for the Company’s fish meal and fish oil, respectively, and increased sales prices for the Company’s fish oil of 2%, partially offset by decreased sales prices of 4% for the Company’s fish meal. The decrease in human nutrition revenues was primarily due to lower Omega-3 and other nutraceutical sales. The Company reported gross profit of $20.4 million, or 28.4% as a percentage of revenues, for the second quarter of 2014, versus $13.3 million, or 31.8% as a percentage of revenues, in the second quarter of 2013. The decrease in gross profit as a percentage of revenues was due to reductions in both the animal and human nutrition segments. Animal segment gross profit as a percentage of revenues declined from 33.9% to 30.3%, due in part to a higher cost per unit for current season production. Human nutrition gross profit as a percentage of revenues decreased to 9.9% from 22.1% due primarily to higher raw material and other protein product costs and lower tolling revenues. Compared to the first quarter of 2014, second quarter gross profit decreased from $20.5 million, or 32.3% as a percentage of revenues, to $20.4 million, or 28.4% as a percentage of revenues. Animal nutrition gross profit as a percentage of revenues decreased from 34.6% to 30.3%, primarily reflecting a higher cost per unit for current season production . Human nutrition segment gross profit as a percentage of revenues decreased from 16.9% to 9.9% due largely to Omega-3 fish oil ingredients and tolling results . Selling, general and administrative expenses for the second quarter increased $0.5 million to $6.5 million compared to the second quarter of 2013, primarily as a result of higher employee related and professional services expenses. Selling, general and administrative expenses increased $0.4 million from $6.1 million in the first quarter of 2014. In the fourth quarter of 2013 , the Company closed its menhaden fish processing plant located in Cameron, Louisiana and re-deployed certain vessels from that facility to the Company’s other Gulf Coast facilities located in Abbeville, Louisiana and Moss Point, Mississippi. In conjunction with the closure, the Company incurred charges of $2.6 million in the second quarter of 2014 and $1.3 million in the first quarter of 2014 . The second quarter of 2014 effective tax rate was 36.9% compared to 34.7% in the second quarter of 2013 and 33.9% in the first quarter of 2014. Net income for the second quarter of 2014 was $6.6 million ($0.31 per diluted share) compared to $4.0 million ($0.19 per diluted share) in the same period last year and $8.0 million ($0.37 per diluted share) for the first quarter of 2014. Excluding plant closure charges and gain or loss on disposal of assets, net income for the second quarter of 2014 would have been $8.3 million ($0.38 per diluted share), compared to $4.0 million ($0.19 per diluted share) in the same period last year and $9.0 million ($0.42 per diluted share) for the first quarter of 2014. Adjusted EBITDA totaled $18.3 million for the second quarter of 2014, compared to $11.8 million for the same period last year and $19.1 million for the first quarter of 2014. Six Month 2014 Results Revenues in the first six months of 2014 increased 49% to $135.4 million compared to revenue of $90.7 million for the six months ended June 30, 2013. The increase in revenues was due to a $43.7 million increase in animal nutrition revenues and a $1.0 million increase in human nutrition revenues. The increase in animal nutrition revenues was primarily due to increased sales volumes of 15% and 187% for the Company’s fish meal and fish oil, respectively, and increased sales prices for the Company’s fish meal of 8%, partially offset by decreased sales prices of 12% for the Company’s fish oil . The increase in human nutrition revenues was due primarily to sales of protein products from Wisconsin Specialty Protein, a business acquired by the Company in the first quarter of 2013. The Company recorded gross profit of $40.9 million, or 30.2% as a percentage of revenues, for the first six months of 2014, versus gross profit of $25.4 million, or 28.0% as a percentage of revenues, for the first six months of 2013. The increase in gross profit as a percentage of revenues was primarily due to the increase in animal segment sales prices, partially offset by a decrease in human nutrition gross profit as a percentage of revenues. The effective tax rate was 35.3% for the six months ended June 30, 2014 compared to 34.1% for the six months ended June 30, 2013 . Net income for the six months ended June 30, 2014 was $14.6 million ($0.68 per diluted share) compared to $6.8 million ($0.33 per diluted share) for the same period last year. Excluding the impact of the plant closure and loss on disposal of assets, net income for the six months ended June 30, 2014 would have been $17.3 million ($0.80 per diluted share) compared to $7.1 million ($0.34 per diluted share). Adjusted EBITDA totaled $37.4 million for six months ended June 30, 2014, an increase from $21.8 million for the same period last year. Balance Sheet The Company's June 30, 2014 cash balance increased $6.2 million from December 31, 2013 to $40.2 million. Total debt decreased $1.9 million from December 31, 2013 to $22.4 million on June 30, 2014. Stockholders' equity increased $17.0 million to $264.2 million as of June 30, 2014 compared to $247.2 million as of December 31, 2013. Conference Call Information Omega Protein will host a conference call on its second quarter 2014 financial results at 8:30 a.m., Eastern Time, on Thursday , August 7 , 2014. The Company’s senior management team will be available to discuss recent financial results and current business trends as well as respond to questions. Please dial (877) 407-3982 domestically or (201) 493-6780 internationally to join the call. Interested parties may also listen to the webcast live over the Internet at www.omegaprotein.com. A webcast replay of the conference call will be available beginning shortly after the conclusion of the call at www.omegaprotein.com and will be available for 30 days. A telephonic replay of the conference call will be available through August 21, 2014. Domestic listeners can dial (877) 870-5176, and international listeners may dial (858) 384-5517. The replay access code is 13586946. About Omega Protein Omega Protein Corporation (NYSE:OME) is a century old nutritional company that develops, produces and delivers healthy products throughout the world to improve the nutritional integrity of functional foods, dietary supplements and animal feeds. Omega Protein’s mission is to help people lead healthier lives with better nutrition through sustainably sourced ingredients such as highly-refined omega-3 rich fish oil, specialty proteins and nutraceuticals . Forward Looking Statements SPECIAL NOTE REGARDING FORWARD-LOOKING STATEMENTS: The statements contained in this press release that are not historical facts are forward-looking statements that involve a number of risks and uncertainties. Forward-looking information may be based on projections, predictions and estimates. Some statements in this press release may be forward-looking and use words like “may,” “may not,” “believes,” “do not believe,” “expects,” “do not expect,” “anticipates,” “do not anticipate,” “see,” “do not see,” “should,” or other similar expressions. The actual results of future events described in any of these forward-looking statements could differ materially from those stated in the forward-looking statements. Important factors that could cause actual results to be materially different from those forward-looking statements include, among others: (1) the Company’s ability to meet its raw material requirements through its annual menhaden harvest, which is subject to fluctuations due to natural conditions over which the Company has no control, such as varying fish population, fish oil yields, adverse weather conditions, natural and other disasters and disease; (2) the impact of laws and regulations that may be enacted that may restrict the Company’s operations or the sale of the Company’s products; (3) the impact of worldwide supply and demand relationships on prices for the Company’s products; (4) the Company’s expectations regarding demand and pricing for its products proving to be incorrect, and the effect of forward sales of products on the Company’s financial results; (5) fluctuations in the Company’s quarterly operating results due to the seasonality of the Company’s business, estimates of standard cost for inventory and subsequent adjustments to such costs, and the Company’s deferral of inventory sales based on worldwide prices for competing products; (6) the Company’s ability to realize the anticipated benefits from its acquisitions in the human nutrition business, Nutegrity; (7) the Company’s expectations regarding Nutegrity, its future prospects and the dietary supplement market or the human health and wellness segment generally, proving to be incorrect; (8) the cost of compliance with existing and future government regulations; (9) the impact of the Company’s settlement with U.S. Attorney’s Office on the Company’s operations and financial results, including the impact of any failure to comply with the terms of the Company’s probation or the limitations imposed on the Company’s ability to secure government contracts or loans under the NFMS Title XI program; (1 0) the impact of the closure of the Company’s Cameron, Louisiana processing plant on the Company’s operations and financial results; (11) the cost of compliance or potential restrictions on sales caused by laws and regulations regarding fish meal or oil importation into foreign jurisdictions and (12) the effect of the previously reported July 28, 2014 explosion at the Company’s Moss Point, Mississippi facility and subsequent temporary shut-down of that facility on the Company’s business, results of operations or financial results. Other factors are described in further detail in the Company’s filings with the Securities and Exchange Commission, including its reports on Form 10-K, Form 10-Q and Form 8-K. Contact: Investor Relations
